Citation Nr: 0212993	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  96-16 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to service connection for a right knee disorder.  

[The issue of entitlement to service connection for residuals 
of a kidney injury will be the subject of a later decision.]


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1974 to July 1994, when he retired.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an April 1995 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied service connection for residuals of a kidney 
injury and for a right knee disorder.  In the same decision, 
the RO denied service connection for a heart condition, and 
granted service connection for hypertension, a fracture of 
the spine, a gall bladder condition, and a left elbow 
fracture.  In the notice of disagreement to the April 1995 
decision, the veteran appealed only the denial of service 
connection for residuals of a kidney injury and a right knee 
disorder.  Hence, those are the only two issues now before 
the Board.  

The Board is undertaking additional development on the issue 
of entitlement to service for residuals of a kidney injury 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing that issue.


FINDING OF FACT

The veteran is not shown to have a current right knee 
disorder.  


CONCLUSION OF LAW

Service connection for a right knee disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2001).

REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001)) became law.  Regulations implementing the VCAA have 
now been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA eliminates the concept of a well 
grounded claim and provides, among other things, for notice 
and assistance to claimants under certain circumstances.  The 
VCAA and implementing regulations apply in the instant case.  
See VAOPGCPREC 11-2000.

The RO did not have the benefit of the explicit provisions of 
the VCAA and implementing regulations when it first 
adjudicated the issue of service connection for a right knee 
disorder in April 1995.  Nevertheless, after reviewing the 
claims folder, the Board finds that there has been 
substantial compliance with the pertinent mandates in the 
VCAA and implementing regulations.  This issue has been 
considered on the merits.  In the April 1995 RO decision, a 
statement of the case issued in 1996, and supplemental 
statements of the case issued in 1997 and 2000, the veteran 
was given notice of the information and medical evidence 
necessary to substantiate his claim of service connection for 
a right knee disorder.  He was also advised of what the 
record showed (any by inference what he needed to submit in 
support of his claim).

The RO has obtained the veteran's service medical records and 
all identified medical records from his private health care 
providers.  The veteran has been accorded VA examinations.  
There is no indication that there is any relevant evidence 
outstanding.  Notice of the VCAA and implementing regulations 
was sent to the veteran in March 2001, and the RO reviewed 
this case under the VCAA in June 2002.  The veteran is not 
prejudiced by the Board's review of the case based on the 
current record.  


Background

Essentially, the veteran contends that service connection is 
warranted for a right knee disorder because he has such 
disorder as a result of injuries he sustained in a motor 
vehicle accident in service in 1976, and also as the result 
of an incident in service when he fell on his right knee and 
dislocated his kneecap. 

Service medical records reflect that the veteran was involved 
in a motor vehicle accident in January 1976.  The emergency 
room record of that incident shows he complained of back and 
neck pain, and numbness in his right arm.  The emergency room 
record is negative for complaints or clinical findings a 
right knee injury, as is a July 1976 report of orthopedic 
clinic follow-up.  A January 1992 clinic record shows that 
the veteran complained of right knee pain, "most noted 
[after] medial subluxation of [the] patella in 1975."  
Clinical examination in January 1992 was negative for 
effusion, ligament laxity, and tenderness.  The diagnosis was 
"presently asymptomatic.  A February 1992 clinic report 
shows complaints of locking of the right knee.  An 
examination revealed patella crepitus on the right knee, but 
no swelling, meniscal signs, or obvious popliteal cyst.  The 
diagnosis was of patella-femoral syndrome.  On the April 1994 
examination on the veteran's retirement from service, 
clinical evaluation of both knees was normal.  The diagnosis, 
in pertinent part, was right knee pain of questionable 
etiology.  

On VA general examination in November 1994, the veteran 
complained of right knee pain.  The physician noted that the 
veteran sustained a kidney injury in the 1976 motor vehicle 
accident, and had dislocated his right patella in another in-
service incident when he fell and twisted his kneecap 
medially.  

On VA orthopedic examination in November 1994, the veteran 
complained of occasional right knee pain and stiffness, 
difficulty running, and prolonged pain and throbbing on 
prolonged driving.  Examination showed no swelling or 
deformity of the right knee.  No varus or valgus instability 
was noted, nor was there anterior cruciate instability.  
There was minimal lateral joint crepitus with range of 
motion.  Extension of the right knee was to 5 degrees and 
flexion was to 135 degrees.  There was no evidence of 
patellar instability nor significant limitation relative to 
the right knee.  Diagnosis, in pertinent part, was:

Right knee injury.  History of patellar 
dislocation.  No objective findings at 
this time.  No evidence of patellar 
instability nor significant limitation 
relative to the right knee.  

Private medical records dated from December 1995 to July 1998 
reveal complaints and treatment for numerous conditions, 
including symptoms of right knee pain.  The private medical 
records reflect the history of the veteran's "bad" right 
knee, and a February 1997 report shows that he complained 
that his right knee had "acted up" on two recent occasions.  
The diagnosis, in pertinent part, was right knee pain. 

On VA examination in June 2000, the claims folder was 
available for review, and the physician noted the veteran's 
in-service knee injuries.  The summary of the veteran's past 
medical history included notation of "symptoms of 
patellofemoral syndrome due to injury to the right knee."  
The veteran himself reported his history The diagnosis, in 
pertinent part, was history of right knee injury with 
patellofemoral syndrome. 

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit Court of Appeals observed that the structure 
of these statutes "provided strong evidence of congressional 
intent to restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332.  Simply put, in the absence of proof of present 
disability there can be no valid claim.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).  

It is clear that the veteran was treated for right knee 
injuries during service.  However, the medical evidence 
establishes that those in-service injuries essentially 
resolved before his separation from service.  His April 1994 
examination on retirement from service was negative for 
clinical findings of a right knee disorder, and reflects only 
subjective complaints of right knee pain.  While generalized 
joint pain in the veteran's right knee is subjectively 
indicated in post-service medical records, the evidence is 
negative for medical support that any current generalized 
right knee pain is associated with an injury or disease in 
service.  Significantly, on VA examination in November 1994, 
other than the veteran's subjective complaints of right knee 
pain, there was no clinical evidence of any disorder related 
to his right knee.  In this regard, it must be noted that 
pain alone, without a diagnosed or underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).  

The veteran's own statements that he has a current right knee 
disorder cannot by themselves establish that this is so.  He 
is a layperson and, as such, is not competent to provide 
probative evidence as to matters requiring specialized 
medical knowledge, skill, training, or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran has not met the threshold requirement for 
establishing service connection, i.e., current presence of 
the disability claimed.   The preponderance of the evidence 
is against his claim, and it must be denied.  


ORDER

Service connection for a right knee disorder is denied.



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

